Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 14 July 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the liquid crystal material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	For purposes of continued prosecution, it will be assumed claim 9 is supposed to be dependent on claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 12-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Haddad (Publication No.: US 2015/0163385 A1, herein known as Haddad).
With respect to claim 1, Haddad discloses an Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the IHS to:
receive context information; and 
control a transmissivity of the electro-optical shutter of a camera coupled to the IHS, at least in part, based upon the context information ([0035]; the active lens shutter 606, specified to comprise an electro-optical element in [0024], can be triggered on or off remotely in response to a command generated by a laptop 600 or another device such as a user’s smartphone, the command being the context information and requiring some sort of IHS processor to generate the signals and interpret the wireless commands to turn on or off the electro-optical shutter).
It is noted for the remaining claims rejected under this art, the “user’s smartphone” will be the primary embodiment considered.

With respect to claim 2, Haddad further discloses an IHS wherein the context information comprises a privacy setting, and wherein to control the transmissivity of the electro-optical shutter, the program instructions, upon execution, cause the IHS to: (a) increase the transmissivity in response to the privacy setting having a first value, and (b) decrease the transmissivity in response to the privacy setting having a second value greater than the first value (smartphone user activation of the privacy shutter, which is the overall intention of the device as described in [0040] and elsewhere).
It is also noted that Tam et al. (‘294), Demuth (‘771) and Haddad et al. (‘882), cited in full below, all further have privacy modes/activation switches that similarly disable the camera by either an electro-optical or mechanical shutter.

With respect to claim 3, Haddad further discloses an IHS wherein to control the transmissivity of the electro-optical shutter, the program instructions, upon execution, further cause the IHS to: (a) increase the transmissivity until the IHS is capable of distinguishing visual features in an image captured by the camera, or (b) decrease the transmissivity until the IHS is no longer capable of distinguishing the visual features but is capable of identifying a user's presence or proximity to the IHS (blocked or transmission as described above; in the broadest reasonable interpretation the wireless receiver/transceiver and receiving the block/transmit signals from the user’s smartphone can be considered “capable of identifying a user’s presence”).

With respect to claim 5, Haddad further discloses an IHS wherein the context information comprises at least one of: an identity of a user of the IHS, a time-of-day, a calendar event, a type of calendar event, an application currently under execution, a duration of execution of an application, a mode of execution of an application, or a user's gaze direction (duration of execution of an application or a mode of execution of an application through the user’s smartphone would both qualify as the duration can be considered the time between activation/deactivation of the shutter and the mode can be the privacy mode). 

With respect to claim 6, Haddad further discloses an IHS wherein the context information comprises at least one of: a current location of the IHS, a current memory usage, a characteristic of a current network connection, a current power usage, an identification of a currently connected peripheral device, or a current IHS posture (the smartphone’s connection to the wireless receiver/transceiver would fall under both a characteristic of a current network connection and identification of a currently connected peripheral device).

With respect to claim 7, Haddad further discloses an IHS wherein the electro-optical shutter is disposed on a bezel of a display coupled to the IHS (Fig. 6, [0035]; coupled to the bezel of the display of a laptop).

With respect to claims 12-14 and 16, see rejections of claims 1-3 and (5 and 6), respectively, with claim 16 being a combination of claims 5 and 6 above but given the or nature of the claimed language either disclosure of Haddad would qualify.

With respect to claims 17-19, see rejections of claims 1-3 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddad as applied to claims 1, 6, and 7 above, and in further view of Demuth (Publication No.: US 2021/0116771 A1).
With respect to claim 8, Haddad discloses an IHS wherein the electro-optical shutter comprises a liquid crystal material, having a respective transparent electrode coupled thereto, and wherein to control the transmissivity of the electro-optical shutter, the program instructions, upon execution, cause the IHS to control a voltage applied to the liquid crystal material via the transparent electrode ([0024]).
Haddad does not disclose the two glass substrates (no specific substrates are disclosed).
Demuth teaches an electro-optical privacy shutter with glass substrates (201, 202; [0039]) connected to electrodes (205, 206; [0041]-[0042]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the IHS of Haddad by forming the front and back substrates of the electro-optical privacy shutter out of glass as known for a similar feature as taught by Demuth in order to achieve an optically transparent substrate that will pass light through the system when the liquid crystals are energized to be in the optically transparent state.

With respect to claim 10, Haddad does not disclose an IHS wherein the liquid crystal material is selected based upon a color of the bezel.
Haddad does disclose the desire for the shutter to be the same color that matches the border region of main device ([0023]).
Demuth teaches forming the particles of the electro-optical shutter out of materials to align with the color of the cover of the electronic device the privacy device is positioned on ([0049]-[0060] details each variant that can be made due to the desired color, but [0049] and [0060] gives the explicit teaching).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the IHS of Haddad by forming the particles of the electro-optical shutter out of materials that when active align with the color of the bezel as taught by Demuth as both references desire making the privacy shutter match the surrounding bezel/device for aesthetic and practical purposes such as making the privacy shutter harder to see.

With respect to claim 11, the combination of Haddad and Demuth does not disclose an IHS wherein the liquid crystal material comprises at least one of: (a) a ferroelectrical material if the bezel is black, (b) a polymeric material if the bezel is white, or (c) a nematic or smectmatic material with color dye if the bezel is neither black nor white.
Demuth teaches forming the particles of the electro-optical shutter out of materials to align with the color of the cover of the electronic device the privacy device is positioned on ([0049]-[0060] details each variant that can be made due to the desired color, but [0049] and [0060] gives the explicit teaching).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the IHS of Haddad by forming the particles of the electro-optical shutter out of materials that when active align with the color of the bezel as taught by Demuth as both references desire making the privacy shutter match the surrounding bezel/device for aesthetic and practical purposes such as making the privacy shutter harder to see.
While Demuth does not explicitly state the material to color choices as claimed, it would have been obvious by the teaching of Demuth and known by one of ordinary skill in the art that these materials would yield the properties desired, namely, the final color of the shutter in the activated state.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Haddad and Demuth as applied to claims 1 and 8 above, and further in view of Ladavac et al. (Publication No.: US 2020/0355979 A1, herein known as Ladavac).
	With respect to claim 9, the combination of Haddad and Demuth does not disclose an IHS wherein to control the voltage, the program instructions, upon execution, cause the IHS to apply a voltage ladder to the liquid crystal material (voltage level is merely stated to be alternating throughout the disclosure of Demuth).
	Ladavac teaches applying a ladder structured waveform to the electrodes of an electro-optical shutter to obtain a variable light transmission device (Fig. 1; [0044]).
	It would have been further obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Haddad and Demuth to apply a stepped waveform to the electro-optical structure (or alternatively replace the electro-optical shutter of the combination with the electro-optical shutter of Ladavac) as taught by Ladavac to obtain a variable light transmission shutter that can have additional functionality such as dimming, finer controls, or low power states aside from the binary transparent and opaque states of the combination.

Allowable Subject Matter
Claims 4, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tam et al. (Publication No.: US 2021/0200294 A1) discloses an electro-optical shutter for a mobile device.
Haddad et al. (Publication No.: US 2015/0288882 A1) discloses an electro-optical shutter for a mobile device with privacy modes.





Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
8/27/2022